Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s request for continued examination filed 29 September 2021. Claims 1, 10, 19, and 21-23 have been amended according to Applicant’s amendments. No new claims have been added or cancelled. Accordingly, claims 1, 3-10, 12-19, and 21-23 remain pending and under consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 8-10, filed 19 May 2021, with respect to the rejection of independent claims 1, 10 and 19 under 35 USC 103 have been fully considered and are found persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejections is made in view of Noorlag et al (US 2014/0022008). In particular, Noorlag is cited to address Applicant’s arguments regarding the newly amended limitations of a transistor included in circuitry of the memory device that is external to memory cells and its change of threshold voltage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10, 18, 19, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Noorlag et al (US 2014/0022008 A1, hereinafter Noorlag).

Regarding claim 1, Zaltsman discloses a method comprising: monitoring, at a memory device, a parameter of one or more transistors included in circuitry of the memory device (See Zaltsman, [0032], disclosing the measuring of write amplification, number of bad blocks, over-provisioning ratio and/or fragmentation of an SSD);
identifying, at the memory device, a change of the parameter of the one or more transistors included in the circuitry based at least in part on the monitoring
signaling, by the memory device and to a host, an indication of a degradation of the circuitry of the memory device based at least in part on the identifying (See Zaltsman, [0032] and [0033], disclosing a host request for storage performance deterioration and receiving notification from the SSD controller of a performance deterioration due to a change in measured write amplification, fragmentation, bad blocks).
Zaltsman does not disclose the monitoring and identifying of the parameter as a threshold voltage and the monitored transistors included in the circuitry of the memory device is external to memory cells of the memory device.
However, Noorlag discloses the monitoring and identifying of the parameter as a threshold voltage and the monitored transistors included in the circuitry of the memory device is external to memory cells of the memory device (See Noorlag, Fig 1, disclosing aging detection circuit ADC 10 as part of IC 50 but external to core circuitry 19, RAM 12, and NV memory 17 and paragraphs [0025] and [0026], disclosing IC 50 may be an integrated circuit including SOC, processing functions, memory and other functionality, and IC 50 includes multiple ADC’s, each ADC 10 may be a ring oscillator, or transistor, and [0051], disclosing the ADCs may have different transistor sizes such that the different magnitudes of threshold voltage shift indicates the amount of aging that has occurred).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the parameter monitoring of Zaltsman with the threshold voltage shift detection circuits of Noorlag as it allows for estimating the amount of aging effects experienced by the IC and a desired operating voltage to be determined to compensate for the indicated aging (See Noorlag [0052]). 
Regarding claim 3, Zaltsman in view of Noorlag disclosed the method of claim 1 as described hereinabove. Zaltsman further discloses determining that the monitored threshold voltage satisfies a threshold, wherein the signaling is initiated based at least in part on the determining (See Zaltsman, [0033], disclosing notifying the host when the performance degradation reaches a certain threshold).
Regarding claim 10, Zaltsman discloses an apparatus comprising: a memory device having a plurality of memory cells (See Zaltsman, Fig. 1 disclosing SSD); and circuitry configured to:
monitor a parameter associated of one or more transistors of the memory device (See Zaltsman, [0032], disclosing an SSD controller measuring write amplification, number of bad blocks, over-provisioning ratio and/or fragmentation of an SSD);
identify, a change of the parameter of the one or more transistors based at least in part on the monitoring (See Zaltsman, [0032] and [0033], disclosing a host sending a request for storage performance deterioration and receiving notification from the SSD controller of a change in measured of write amplification, number of bad blocks, over-provisioning ratio and/or fragmentation of an SSD in relation to a threshold); and
signal, to a host device, an indication of a degradation of the memory device based at least in part on the monitoring (See Zaltsman, [0033], disclosing a host request for storage performance deterioration and receiving notification of the deterioration from the SSD controller).
Zaltsman does not disclose the monitored parameter is a threshold voltage of the one or more transistors and the transistors are included in second circuitry of the memory device that is external to the plurality of the memory cells and the indication of degradation of the second circuitry of the memory device.
However, Noorlag discloses the monitored parameter is a threshold voltage of the one or more transistors and the transistors are included in second circuitry of the memory device that is external to the plurality of the memory cells and the indication of degradation of the second circuitry of the memory device (See Noorlag, Fig 1, disclosing aging detection circuit ADC 10 as part of IC 50 but external to core circuitry 19, RAM 12, and NV memory 17 and paragraphs [0025] and [0026], disclosing IC 50 may be an integrated circuit including SOC, processing functions, memory and other functionality, and IC 50 includes multiple ADC’s, each ADC 10 may be a ring oscillator, or transistor, and [0051], disclosing the ADCs may have different transistor sizes such that the different magnitudes of threshold voltage shift indicates the amount of aging that has occurred, and wherein the ADC are second circuitry of the memory device, the varying ADCs indicating varying amounts of degradation of their own “second circuitry”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the parameter monitoring of Zaltsman with the threshold voltage shift detection circuits of Noorlag as it allows for estimating the amount of aging effects experienced by 
Regarding claim 14, Zaltsman in view of Noorlag disclosed the apparatus of claim 12 as described hereinabove. Noorlag further discloses wherein the component of the memory device comprises a ring oscillator (See Noorlag, [0026], each ADC 10 may be a ring oscillator).
Regarding claim 18, Zaltsman in view of Noorlag disclosed the apparatus of claim 10 as described hereinabove. Zaltsman further discloses the apparatus further comprising: a storage component of the memory device configured to store a result of the identifying (See Zaltsman, Fig. 1, disclosing SSD controller having processor 50, which must at least temporarily store the performance degradation result before notifying the host).
Regarding claim 19, Zaltsman discloses a method comprising: 
receiving, at a host device, signaling from a memory device indicative of a parameter of one or more transistors included in the circuitry of the memory device (See Zaltsman, [0032] & [0033], disclosing a host request for storage performance deterioration and receiving notification from the SSD controller in response to the host request, the SSD controller indicating a change in measured of write amplification, number of bad blocks, over-provisioning ratio and/or fragmentation of an SSD in relation to a threshold);
identifying, at the host device and based at least in part on receiving the signaling, that the parameter of the one or more transistors included in the circuitry has changed (See Zaltsman,[0032] &  [0033], disclosing a host request for storage performance deterioration and receiving notification from the SSD controller in response to the host request, the SSD controller indicating a change in measured of write amplification, number of bad blocks, over-provisioning ratio and/or fragmentation of an SSD in relation to a threshold); and
generating, at the host device, an indication associated with a degradation of the circuitry of the  memory device based at least in part on the identifying
Zaltsman does not disclose the signaling of the parameter indicative of a threshold voltage and the one or more transistors included in circuitry of the memory device is external to memory cells of the memory device.
However, Noorlag discloses the signaling of the parameter indicative of a threshold voltage and the one or more transistors included in circuitry of the memory device is external to memory cells of the memory device (See Noorlag, Fig 1, disclosing aging detection circuit ADC 10 as part of IC 50 but external to core circuitry 19, RAM 12, and NV memory 17 and paragraphs [0025] and [0026], disclosing IC 50 may be an integrated circuit including SOC, processing functions, memory and other functionality, and IC 50 includes multiple ADC’s, each ADC 10 may be a ring oscillator, or transistor, and [0051], disclosing the ADCs may have different transistor sizes such that the different magnitudes of threshold voltage shift indicates the amount of aging that has occurred).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the parameter monitoring of Zaltsman with the threshold voltage shift detection circuits of Noorlag as it allows for estimating the amount of aging effects experienced by the IC and a desired operating voltage to be determined to compensate for the indicated aging (See Noorlag [0052]).
Regarding claim 21, Zaltsman in view of Noorlag disclosed the method of claim 19 as described hereinabove. Zaltsman further discloses transmitting, to the memory device, a request for degradation information associated with the parameter, wherein receiving the signaling from the memory device is based at least in part on transmitting the request for degradation information (See Zaltsman, [0033]).
Noorlag further discloses the degradation information is associated with the threshold voltage (See Noorlag, [0051], disclosing the ADCs may have different transistor sizes such that the different magnitudes of threshold voltage shift indicates the amount of aging that has occurred in the IC).
Regarding claim 22, Zaltsman in view of Noorlag disclosed the method of claim 1 as described hereinabove. Zaltsman further discloses receiving, from the host device, a request for degradation information associated with a parameter, wherein signaling the indication of the degradation of the circuitry of the memory device is based at least in part on receiving the request for the degradation information (See Zaltsman [0032] & [0033], disclosing notification of performance deterioration sent by the SSD controller to the host in response to a request from the host). 
Noorlag further discloses the parameter is a threshold voltage (See Noorlag, [0051], disclosing the ADCs may have different transistor sizes such that the different magnitudes of threshold voltage shift indicates the amount of aging that has occurred)
Regarding claim 23, Zaltsman in view of Noorlag disclosed the method of claim 10 as described hereinabove. Zaltsman further discloses receiving, from the host device, a request for degradation information associated with a parameter, wherein signaling the indication of the degradation of the memory device is based at least in part on receiving the request for the degradation information (See Zaltsman [0032] & [0033], disclosing notification of performance deterioration sent by the SSD controller to the host in response to a request from the host).
Noorlag further discloses the indication of the degradation is a threshold voltage of second circuitry of the memory device (See Noorlag, Fig 1, disclosing aging detection circuit ADC 10 as part of IC 50 but external to core circuitry 19, RAM 12, and NV memory 17 and [0051], disclosing the ADCs may have different transistor sizes such that the different magnitudes of threshold voltage shift indicates the amount of aging that has occurred, and wherein the ADC are second circuitry of the memory device, the varying ADCs indicating varying amounts of degradation of their own “second circuitry”, the remaining circuitry of the IC including memory being “first circuitry”).

Claims 4, 8, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Noorlag et al (US 2014/0022008 A1, hereinafter Noorlag), and further in view of Liu (US 2005/0134394, hereinafter Liu).
Regarding claim 4, Zaltsman in view of Noorlag disclosed the method of claim 1 as described hereinabove. Noorlag further discloses wherein: monitoring the threshold voltage comprises monitoring a component of the memory device that is configured to simulate a degradation of one or more other components of the memory device (See Noorlag, [0051] and [0052], disclosing monitoring of the ADCs for threshold voltage shift translates to aging indications for the entire IC); and 
identifying the change of the threshold voltage is based at least in part on monitoring the component of the memory device that is configured to simulate the degradation (See Noorlag, [0051], disclosing indications of aging are determined by taking an aggregate of aging indications of differently sized transistors of instances of the ADCs via the detected threshold voltage shift of each ADC).
However, Liu discloses configuring a component to simulate a degradation of one or more other components of the memory device (See Liu, Fig. 2 and [0040], disclosing the use of a ring oscillator to simulate transistor degradation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage shift monitoring of Zaltsman and Noorlag with the component simulation of Liu as it allows for measuring actual on-chip transistor degradation (See Liu [0040]). 
Regarding claim 8, Zaltsman in view of Noorlag disclosed the method of claim 4 as described hereinabove. Neither Zaltsman nor Noorlag further discloses wherein identifying the change of the threshold voltage comprises: comparing an operational characteristic of the component of the memory device to the operational characteristic of a reference component of the memory device.
However, Liu further discloses wherein identifying the change of the threshold voltage comprises: comparing an operational characteristic of the component of the memory device to the operational characteristic of a reference component of the memory device (See Liu, Fig. 2 and [0040], disclosing the use of a selectively-enabled ring oscillator in comparison to a free-running ring oscillator to simulate transistor degradation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage shift monitoring of Zaltsman and Noorlag with the reference component comparison of Liu as it allows for measuring actual on-chip transistor degradation (See Liu [0040]). 
Regarding claim 12, please refer to the exemplary rejection of claim 4 as described hereinabove. 
Regarding claim 13, Zaltsman in view of Noorlag, further in view of Liu disclosed the apparatus of claim 12 as described hereinabove. Noorlag further discloses wherein the component of the memory device is configured to simulate a channel hot carrier (CHC) degradation of the memory device or a negative bias temperature instability (NBTI) degradation of the memory device (See Noorlag, [0005] and [0026], disclosing NBTI and HCI degrades the gate dielectric resulting in threshold voltage shift and using a ring oscillator to simulate the aging over time).
Regarding claim 14, Zaltsman in view of Noorlag, further in view of Liu disclosed the apparatus of claim 12 as described hereinabove. Noorlag further discloses wherein the component of the memory device comprises a ring oscillator (See Noorlag, [0026], each ADC 10 may be a ring oscillator).
Regarding claim 15, Zaltsman in view of Noorlag, further in view of Liu disclosed the apparatus of claim 14 as described hereinabove. Liu further discloses wherein, to monitor the threshold voltage, the circuitry is configured to: compare an operation of the ring oscillator to an operation of another ring oscillator (See Liu, Fig. 2 and [0040], [0043], disclosing comparing ring oscillators to determine degradation).

Claims 5-7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Noorlag et al (US 2014/0022008, hereinafter Noorlag), further in view of Liu (US 2005/0134394, hereinafter Liu), and further in view of Vieri et al. (US 2009/0273550 A1, hereinafter Vieri).
Regarding claim 5, Zaltsman in view of Noorlag, further in view of Liu disclosed the method of claim 4 as described hereinabove. None of Zaltsman, Noorlag, or Liu discloses activating the component of the memory device based at least in part on a row of memory cells within the memory device being accessed.
However, Vieri further discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a row of memory cells within the memory device being accessed (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift monitoring system of Zaltsman, 
Regarding claim 6, Zaltsman in view of Noorlag, further in view of Liu disclosed the method of claim 4 as described hereinabove. None of Zaltsman, Noorlag, or Liu discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a delay-locked loop within the memory device being in a standby mode. 
However, Vieri discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a delay-locked loop within the memory device being in a standby mode (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active (See Specification disclosing a DLL in standby mode is subject to degradation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift monitoring system of Zaltsman, Noorlag, and Liu with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/delay-locked loop (See Vieri [0048]).
Regarding claim 7, Zaltsman in view of Noorlag, further in view of Liu disclosed the method of claim 4 as described hereinabove. None of Zaltsman, Noorlag or Liu discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a component of a clock tree within the memory device being in a standby mode.
However, Vieri discloses activating the component of the memory device that is con figured to simulate the degradation based at least in part on a component of a clock tree within the memory device being in a standby mode (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift determining system of Zaltsman, Noorlag and Liu with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/clock tree (See Vieri [0048]).
Regarding claim 16, Zaltsman in view of Noorlag, further in view of Liu disclosed the apparatus of claim 14 as described hereinabove. None of Zaltsman, Noorlag, or Liu, discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a row of memory cells within the memory device being accessed. 
However, Vieri further discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a row of memory cells within the memory device being accessed (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift monitoring system of Zaltsman, Noorlag, and Liu, with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/row of memory cells (See Vieri [0048]).
Regarding claim 17, Zaltsman in view of Noorlag, further in view of Liu disclosed the apparatus of claim 14 as described hereinabove. None of Zaltsman, Noorlag, or Liu discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a delay-locked loop within the memory device being operated in a standby mode or a clock tree within the memory device being operated in a standby mode
However, Vieri further discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a delay-locked loop within the memory device being operated in a standby mode or a clock tree within the memory device being operated in a standby mode (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s DLL or clock tree standby, see Specification [0111] disclosing a DLL in standby mode is subject to degradation and is measured via activating the ring oscillator).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the performance aging determination system of Zaltsman, Noorlag, and Liu with the ring oscillator parallel activation of Vieri as it allows for the degradation evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/DLL/clock tree (See Vieri [0048]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zaltsman et al (US 2014/0359198, hereinafter Zaltsman) in view of Noorlag et al (US 2014/0022008, hereinafter Noorlag), further in view of Brochu, Jr. et al. (US 2013/0147562 A1, hereinafter Brochu).
Regarding claim 9, Zaltsman in view of Noorlag disclosed the method of claim 1 as described hereinabove. Neither Zaltsman nor Noorlag discloses wherein monitoring the threshold voltage comprises: monitoring a transistor of the memory device that is used for accessing a row of memory cells of the memory device or for generating a clock signal for the memory device.
However, Brochu discloses wherein monitoring the threshold voltage comprises: monitoring a transistor of the memory device that is used for accessing a row of memory cells of the memory device or for generating a clock signal for the memory device
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention. to combine the threshold voltage shift monitoring system of Zaltsman and Noorlag with the ring oscillator measurement of Brochu as doing so allows an accurate measurement of the operating-level stress within the ring oscillator (See Brochu [0003]) and providing an ultra-fast on-the-fly ring oscillator measurement to accurately probe into bias temperature instability (See Brochu [0013]).
EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137